—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered July 12, 1995, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in permitting a witness to remain on the stand during certain sidebar conferences. To the extent that this issue is preserved for appellate review, we conclude that it is without merit, since the defendant’s claims of prejudice are speculative and unsupported by the record.
The defendant’s contentions regarding the prosecutor’s summation are unpreserved for appellate review as he failed to either object or request further curative instructions (see, People v Medina, 53 NY2d 951; People v Simms, 222 AD2d 622; People v Scotti, 220 AD2d 543).
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.